Citation Nr: 1437279	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  06-29 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for skin cancer including actinic keratosis, basal cell carcinoma, and squamous cell carcinoma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Counsel

INTRODUCTION

The Veteran served on active duty from July 1963 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in North Little Rock, Arkansas.  

The claim has been remanded various times for further development and an outside medical opinion was obtained, all the necessary development having been achieved the issue is now ready for appellate review.

The Veteran's claims folder was reviewed as part of the Virtual VA paperless claims processing system.


FINDINGS OF FACT

Resolving all doubt in the Veteran's favor, the evidence of record is in equipoise as to whether the Veteran's skin cancer including actinic keratosis, basal cell carcinoma, and squamous cell carcinoma is related to service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for skin cancer including actinic keratosis, basal cell carcinoma, and squamous cell carcinoma have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2009); 38 C.F.R. §§ 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Given the favorable disposition of the claim for service connection for skin cancer including actinic keratosis, basal cell carcinoma and squamous cell carcinoma, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.

Merits of the Claim

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).

The Veteran's statements regarding a sunburn suffered in service while driving in a jeep convoy in the desert are determined to be credible given the circumstances of the Veteran's active duty service.

The Veteran had various VA examinations.  The May 2001 VA examiner did not review the claims file or provide an opinion.  The August 2009 VA examiner could not offer an opinion without resort to mere speculation.  The June 2013 VA examiner related the Veteran's skin cancer to pre and post service sun exposure, despite no evidence of pre-service sun exposure on the Veteran's July 1963 entrance examination.  An addendum opinion was obtained in September 2013 in which the examiner stated that he did not believe that the Veteran's military experience caused an aggravation beyond its natural progression because the patient did not have any type of skin condition while in the military nor was he treated for any type of skin cancer or conditions while in the military.

An outside medical opinion was obtained in May 2014.  The examiner reviewed the previous examinations and the Veteran's statements.  He noted the Veteran was stationed in the American Southwest where sun exposure was likely and given the time period, use of sunscreen was unlikely.  Basal cell carcinoma and squamous cell carcinoma were both noted to be associated with sun exposure and often take twenty to forty years to manifest.  Therefore the examiner opined that it was very likely that the Veteran's sun exposure during his time in service was at least a contributor to his skin cancer and he recommended service connection for treatment of his actinic keratosis, basal cell carcinomas, and squamous cell carcinomas.

All three elements for service connection having been met, the evidence is at least in equipoise as to all required elements for a finding of service connection, the Board finds that the criteria for service connection for skin cancer including actinic keratosis, basal cell carcinoma and squamous cell carcinoma are approximated.


ORDER

Service connection for skin cancer including actinic keratosis, basal cell carcinoma and squamous cell carcinoma is granted.



____________________________________________
John Z. Jones
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


